Citation Nr: 0207491	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
December 1962.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO), in Oakland, California.  The RO denied 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only.


FINDINGS OF FACT

1.  Service connection is in effect for status post left 
total hip replacement, currently evaluated as 70 percent 
disabling; lower back strain with advanced degenerative disc 
narrowing, rated as 40 percent disabling; arthritis of the 
right hip, status post total hip replacement, rated as 30 
percent disabling; internal derangement of the left knee, 
rated as 10 percent disabling; degenerative joint disease of 
the right knee, rated as 10 percent disabling; and neuritis 
of the left external (femoral) cutaneous nerve, rated as 10 
percent disabling.  

2.  A lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability has not been 
demonstrated.

3.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

4.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.

5.  Ankylosis of a knee or hip has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile are 
not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.350, 3.808, 4.63, 4.124a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  




In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1998 and 
July 2000 rating determinations, the January 1999 statement 
of the case (SOC) and the March 1999 and February 2001 
supplemental statements of the case (SSOCs) informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.


Criteria

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which 
is necessary to insure that the eligible person will be able 
to operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  38 
U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  




The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Factual Background

Service connection is in effect for status post left total 
hip replacement, currently evaluated as 70 percent disabling; 
lower back strain with advanced degenerative disc narrowing, 
rated as 40 percent disabling; arthritis of the right hip, 
status post total hip replacement, rated as 30 percent 
disabling; internal derangement of the left knee, rated as 10 
percent disabling; degenerative joint disease of the right 
knee, rated as 10 percent disabling; and neuritis of the left 
external (femoral) cutaneous nerve, rated as 10 percent 
disabling.  The veteran was also found to be entitled to 
individual unemployability from July 9, 1996, to February 23, 
1999, before being found to be 100 percent disabled on a 
schedular basis on February 24, 1999.

In August 1998, the veteran filed an application for 
automobile or other conveyance and adaptive equipment.  

In February 1999, the veteran was afforded a VA examination.  
The examiner noted that the veteran was being seen to 
determine whether or not the present degree of impairment of 
the left hip function would qualify him for adaptive 
equipment for his motor vehicle.  The examiner observed that 
the medical history was extremely involved.  He further 
indicated that he had reviewed the veteran's medical records.  
The veteran reported that over the years the weakness and 
pain of his left hip had made it impossible for him to 
continue to operate a vehicle requiring a clutch.  The 
veteran noted that he had replaced his Ford Ranger with a 
standard transmission with a Ford Ranger with an automatic 
transmission because of his inability to use a vehicle 
requiring a clutch operated transmission.  The veteran was 
applying for an allowance for special adaptive equipment for 
his automatic transmission operated vehicle.  

The examiner indicated that the veteran's problems with his 
right hip were related to his service-connected impairment of 
the left hip.  He also stated that it was his opinion that 
his impairment of the right knee was directly related to the 
bilateral hip impairment and that his complaints of low back 
pain were certainly directly related to the bilateral lower 
extremity impairment.  


Physical examination revealed that the thigh circumference on 
the right was 40.5 compared to 39 on the left.  The calf 
circumference was 37 on the right and 36 on the left.  The 
arm circumference was 27.5 on the right and 27 on the left.  
The forearm circumference was 25.5 on the right and 24 on the 
left.  Grip strength was 65/60/50 on the right and 60/50/50 
on the left.  

As to gait and station, the examiner noted that the veteran 
sat comfortably in the chair in the examining room.  He came 
to a standing position when he was asked to, although this 
was difficult because of weakness in the left hip.  He did 
not use supportive devices such as crutches or canes.  He 
utilized a brace on his right knee.  When asked to do so, the 
veteran walked up and down the corridor adjacent to the 
examining room.  It was noted that he walked with a marked 
antalgic gait due to marked weakness of the abductor muscles 
of the left hip.  

A back examination revealed that the veteran stood with a 
marked scoliotic list due to shortening of the left lower 
extremity.  He had complete flattening of the normal lordotic 
curve with restricted forward flexion and loss of reversal of 
curve of the lumbar area due to degenerative changes 
secondary to impairment of both lower extremities.  The 
veteran was noted to complain of constant lower back pain.  

Lower extremity examination revealed a significant degree of 
muscle atrophy about the hip, thigh, and calf, for the lower 
left extremity.  There was a well-healed lateral type of 
operative incision from the total hip replacement and there 
was an area of total hypesthesia over the lateral aspect of 
the left thigh, indicating interruption of the lateral 
femoral cutaneous nerve.  The veteran also had a well-healed 
medial arthrotomy scar of the left knee.  There was no 
evidence of synovitis or effusion of the knee joint and the 
veteran had a full range of motion of his knee with good 
strength.  There was some intraarticular crepitus on range of 
motion of the left knee.


On examination of the left hip, the veteran could fully 
extend and flex to approximately 90 degrees but this was 
accompanied by a significant amount of pain.  External 
rotation was to 40 degrees while internal rotation was to 
approximately 10 degrees.  This was also accompanied by a 
significant degree of pain.  

Abduction was to approximately 30 degrees; however, there was 
an extreme degree of weakness on active extension and 
abduction in that the veteran could barely extend his left 
hip to 30 degrees against gravity without any resistance 
whatsoever, and he was similarly markedly restricted in 
abduction of the left knee to 30 degrees, which he could 
barely do against gravity so that muscle strength of the hip 
extensors and abductors was rated at slightly less than 3/5.  

The examiner further observed that the veteran had undergone 
a total hip replacement on the right which continued to be 
satisfactory.  He also noted that he had evidence of 
degenerative joint disease on the right knee and used a knee 
support.

Diagnoses of status post slipped capitol femoral epiphysis, 
hip, left; status post arthrotomy for excision of medial 
semilunar cartilage, knee, left; status post failed cup 
arthroplasty, hip, left; status post total hip replacement, 
left, 1975; second total left hip replacement, 1985; status 
post total hip replacement, right, 1980; status post revision 
total hip replacement, right, 1990; and degenerative joint 
disease, knee, right, were rendered.  

In the functional assessment portion of the report, the 
examiner noted that inasmuch as the current evaluation was 
the determinative degree of the left hip in order to acquire 
adaptive equipment for operation of a vehicle, the veteran 
demonstrated a marked restriction of range of motion of his 
left hip as well as constant pain during the course of range 
of motion and marked weakness, particularly in extension and 
abduction.  

He further stated that it was his opinion based upon a review 
of all the medical records, as well as the current 
evaluation, that all of the previously noted impairment, 
except for the slipped epiphysis which existed prior to duty, 
was service-related, and that the degree of impairment of the 
left hip with regard to restricted range of motion, constant 
pain and weakness, was sufficient to justify allowance for 
adaptive equipment in order to operate a motor vehicle.  

In October 1999, the veteran was afforded an additional VA 
examination.  The examiner noted that the C-file had been 
reviewed.  He indicated that he had reviewed the claims file 
and observed that much of the veteran's symptomatology had 
not changed.  

Physical examination revealed that the veteran moved 
cautiously because of pain.  The thigh circumference on the 
left was 38.  The veteran was noted to have a brace on his 
right thigh.  The calf circumference was 34 on the left.  The 
veteran was noted to have a brace on his right calf.  The arm 
circumference was 27 for the left and right and the forearm 
circumference was 25 for both.  Grip strength was 80/100/105 
on the right and 40/40/50 on the left.  With regard to the 
veteran's back, there was no tenderness in the lumbar region 
with fist percussion.  There was also no swelling or muscle 
spasm.  The Queckenstedt's test was negative.  The veteran 
could reach his fingertips to the mid-leg position but 
backward movement was almost nil.  Lateral bending movements 
were about 5 to 10 degrees in each direction.  Straight leg 
raising was to about 30 degrees with no discomfort.  
Babinski's were non-reactive.  

Lower extremity examination revealed grinding of the right 
knee upon movement.  Range of motion was limited to between 
10 and 100 degrees after which it became quite painful.  On 
palpation of the knee, there was generalized tenderness all 
over the knee including the patella.  There was no swelling 
and the ligaments seemed to be intact.  The cruciates were 
also intact and Lachman's sign was negative.  There were 
incisional scars over the hips.  Both hips were tender to 
movements.  Range of motion of the hips was within normal 
limits.  There was also a well-healed incisional scar over 
the left knee, medially, as a result of the meniscectomy.  

There was a mild degree of generalized tenderness in the left 
knee.  Range of motion was normal and the ligaments were 
intact.  There was no swelling.  Knee reflexes were 1+ and 
equal.  Ankle reflexes were absent.  In evaluating 
circulation of the lower extremities, the examiner was unable 
to palpate the dorsalis pedis and posterior tibial on the 
left side.  The popliteal was palpable.  On the right, the 
pulses were normal.  Sensation for both extremities was also 
normal.  

In the comments section of the report, the veteran was noted 
to have a multiplicity of problems with surgical 
interventions.  He had bilateral hip replacements performed 
which apparently were doing satisfactory at the time of the 
examination; however, they were still somewhat tender, 
particularly the soft tissues, which the examiner believed 
was probably due to arthritic changes of the soft tissue.  As 
far as the right knee was concerned, the examiner indicated 
that he would not be surprised if the veteran became a 
candidate for a total knee replacement in the near future.  
He noted that the left knee was satisfactory but that it had 
definite signs of arthritis. He stated that he was not able 
to detect anything special objectively with the low back 
other than limitation of motion.  

In August 2000, the veteran was afforded an additional VA 
examination.  The examiner stated that he had been asked to 
address the findings in the February 1999 VA examination with 
regard to loss of function and to comment on the February 
1999 VA examiner's finding that the veteran had a marked 
scoliotic list due to shortening of the left lower extremity, 
with a request to measure the shortening.  

The examiner noted that with regard to the shortening, when 
the veteran stood before him in a relaxed fashion and he 
examined the pelvis from behind with weight evenly on both 
feet and without a shoe lift under either foot and he placed 
the palms of his hands along the veteran's lateral crest of 
both ilia, the hands had a horizontal relation one to the 
other; that is one pelvis was not lower than the other.  
There was no evidence of curvature of the spine.  When the 
veteran was placed on the examining table in the supine 
position fully relaxed, it was evident that there was 
shortening of the left lower extremity.  

The examiner stated that ordinarily shortening was measured 
by determining the distance from the anterior superior iliac 
spine to the medial malleoli and comparing the two limbs.  
However, this was inaccurate as there had been some bone 
taken from the anterior crest of the left ilium in surgical 
procedures.  He noted that sometimes measurement was from the 
umbilicus but this was not reliable in obese people.  The 
examiner indicated that he elected to lay the veteran in the 
straightest position possible with the veteran relaxed and to 
measure the distance separating in length the left and right 
medial malleoli, with the measurement showing that there was 
1/2 inch shortness on the left.  

With regard to range of motion of the hips, the veteran had 
full extension on the left and right.  Flexion on the right 
was to 85 degrees at which point the veteran began to have 
pain on the right.  Abduction was to 45 degrees, external 
rotation to 35 degrees, and internal rotation to 5 degrees.  
On the left, the veteran demonstrated full extension without 
throwing the lumbar spine into flexion and without having 
pain.  Flexion was possible to 70 degrees, abduction to 35 
degrees, external rotation to 40 degrees, and internal 
rotation to 10 degrees.  Further attempts at obtaining motion 
resulted in vociferous expression of pain.  

The examiner further noted that he had been asked if these 
values would be further reduced on repetitive use and if so 
by how much, expressed in reduced range of motion if 
possible.  He indicated that he would not be able to give an 
accurate report on this question.  He noted that he could 
only make an estimate based upon his experiences with other 
patients which usually, but not always, was that the worst 
time for pain and limitation of motion was in the morning and 
that the veteran would notice most severe pain at that time 
but that after limbering up for 30 or 40 minutes that motion 
would improve and the pain would decrease somewhat.  

He expected with the veteran that any extensive use past 45 
minutes or an hour would probably give rise to increased pain 
and stiffness so that he would desist in this type of 
activity with the worst period of stiffness and swelling 
being the next morning when he first got out of bed.  

He noted that the stiffness would represent a 40 to 50 
percent reduction in motion and that the pain would likewise 
be increased.  As far as strength estimate, the examiner 
indicated that strength could be reduced 50-80 percent 
progressing to the point of 100 percent when the pain became 
unbearable.  

The examiner stated that he was sure it was recognized that 
the veteran did have extensive arthrosis of both of his hips 
and also of his right knee where he had had total joint 
procedures.  The examiner indicated that the veteran came 
into the examination without ambulatory aids walking very 
slowly with short steps and leaning forward.  He questioned 
the veteran as to why he did not use his canes, to which the 
veteran responded that he wanted to get all the exercise he 
could and that he did not want to become stiffer than he 
already was.  

He noted that he did limit his activities and that on those 
occasions that he had to get out of his car, he had to park 
very close to the shop and, if possible, hold onto a cart at 
the supermarket while proceeding, particularly if he were 
going to be on his feet for more than 15 or 20 minutes at a 
time.  The examiner noted that he did not believe that the 
veteran engaged in repetitive use of his hips or knees due to 
extensive pain, stiffness, and limitation of motion.  


Analysis

While the Board does not wish to minimize the severity of the 
veteran's service-connected disabilities, the clinical record 
does not contain evidence of "loss of use" of a lower 
extremity due to service-connected disability as that term is 
defined by regulation.  More specifically, there is no 
evidence that the veteran has a service-connected disability 
that results in any of the examples or criteria listed under 
38 C.F.R. §§ 3.350 or 3.808 recited above.  


The Board observes that the veteran was found to have only 
one half inch shortening of his left lower extremity.  While 
the February 1999 VA examiner noted that the veteran had an 
area of total hypesthesia over the lateral aspect of the left 
thigh, indicating an interruption of the lateral femoral 
cutaneous nerve, complete paralysis of the external popliteal 
(common peroneal) nerve and consequent "foot drop" has not 
been demonstrated.  Extremely unfavorable ankylosis of either 
knee has also not been demonstrated.  

Range of motion for the for the knees was reported as normal 
at the time of the February 1999 VA examination.  Range of 
motion for the right knee was between 10 and 100 degrees at 
the time of the October 1999 VA examination.  Range of motion 
for the left knee was reported as normal at that time.  
Moreover, there has also been no demonstration of ankylosis 
of the knee found at the time of any VA examination.  
Furthermore, complete ankylosis of two major joints of an 
extremity has also not been demonstrated.  

As to adaptive equipment eligibility, the Board observes that 
only ankylosis of one or both knees or one or both hips is 
required.  As noted above, ankylosis of the either knee has 
not been reported.  

With regard to ankylosis of the hips, the Board notes that at 
the time of his February 1999 VA examination, the veteran 
could fully extend and flex his left hip to approximately 90 
degrees, which was accompanied by pain.  He could also 
externally rotate it to 40 degrees and internally rotate it 
10 degrees, albeit it with a significant degree of pain.  He 
also could abduct his hip to approximately 30 degrees.  The 
Board does note that there was an extreme degree of weakness 
on active extension and abduction in that the veteran could 
barely extend his left hip to 30 degrees against gravity 
without any resistance whatsoever.  The Board further 
observes the February 1999 VA examiner's opinion that the 
veteran's restricted range of motion, constant pain, and 
weakness was sufficient to justify allowance for adaptive 
equipment.  

The Board also notes that at the time of the October 1999 VA 
examination range of motion of the hips was within normal 
limits.  

The Board further observes that at the time of the veteran's 
August 2000 VA examination, the veteran had full extension 
for his hips on the left and right.  Flexion on the right was 
to 85 degrees, abduction was to 45 degrees, external rotation 
was to 35 degrees and internal rotation was to 5 degrees.  On 
the left, the veteran demonstrated full extension without 
throwing the lumbar spine into flexion and without having 
pain.  Flexion was possible to 70 degrees, abduction to 35 
degrees, external rotation to 40 degrees, and internal 
rotation to 10 degrees.  Further attempts at obtaining motion 
resulted in vociferous expression of pain.  

With regard to values being reduced with repetitive use, the 
examiner noted that the worst time for pain and limitation of 
motion was usually in the morning and that the veteran would 
notice most severe pain at that time but that after limbering 
up for 30 or 40 minutes motion would improve and the pain 
would decrease somewhat.  He further explained that any 
extensive use past 45 minutes or an hour would probably give 
rise to increased pain and stiffness so that he would desist 
in this type of activity with the worst period of stiffness 
and swelling being the next morning when he first got out of 
bed.  He noted that the stiffness would represent a 40 to 50 
percent reduction in motion and that the pain would likewise 
be increased.  As far as strength estimate, the examiner 
noted that strength could be reduced 50-80 percent 
progressing to the point of 100 percent when the pain became 
unbearable.

The Board does not wish to minimize pain encountered by the 
veteran with regard to performing range of motion testing.  
It has been objectively found at the time of each VA 
examination.  The Board further notes that the August 2000 VA 
examiner indicated that repetitive use for more than 45 
minutes would result in a 30 to 50 percent reduction of 
motion and a 50 to 80 percent reduction of strength.  
However, even with these reductions, the veteran would still 
have motion in all directions for both hips.  

Moreover, there have been no findings of ankylosis at the 
time of any VA examination.  While the Board notes the 
opinion of the February 1999 examiner that the veteran's 
restricted range of motion, constant pain, and weakness was 
sufficient to justify allowance for adaptive equipment, the 
Board is bound by the legal criteria requiring a 
demonstration of ankylosis.  There has been no such 
demonstration.  

The Board notes the veteran's beliefs that he is entitled to 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment for an automobile; 
however, his beliefs cannot constitute competent medical 
evidence since he is a layman without medical expertise and 
cannot express a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The objective medical findings at 
the time of the three VA examinations are more probative of 
the issue at hand and are given greater weight.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile and 
there is no doubt to be resolved. 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

